Citation Nr: 0802807	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for recurrent 
renal calculi.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the RO denied the veteran's claim for a 
higher rating for his service-connected recurrent renal 
calculi.  In March 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2005.

In August 2006 and January 2007, the RO issued supplemental 
SOCs (SSOCs) reflecting the continued denial of a higher 
rating.  In March 2007, the veteran's representative 
submitted additional medical evidence-consisting of VA 
medical records dated from August 2004 to January 2007, and 
private medical records dated from December 2005 to January 
2007-within 90 days of the RO's certification of the appeal 
to the Board.  A review of the evidence reveals that it 
pertains to other disorders, is duplicative of records 
previously received, or contains the same information 
concerning the nature and severity of the veteran's service-
connected disability on appeal that the RO has already 
considered.  Thus, while the evidence was not accompanied by 
a signed waiver of RO consideration of the evidence, a remand 
of this matter for such consideration is unnecessary.  See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's recurrent renal calculi is manifested by 
recurrent stone formation requiring invasive or non-invasive 
procedures more than twice a year, and the need for only 
occasional pain medication; there is no medical evidence of 
any associated renal dysfunction, voiding dysfunction, 
urinary frequency or obstructed voiding. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
recurrent renal calculi are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4115a, 4115b Diagnostic 
Codes (DC) 7509-7510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for recurrent renal calculi, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The 
September 2005 SOC set forth the criteria for higher ratings 
for the veteran's disability.  A March 2006 letter informed 
the appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  

After issuance of each post-rating notice described above, 
and opportunity for the appellant to respond, the January 
2007 SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from the VA 
Medical Center (VAMC) in Salem, Virginia and the VA clinic in 
Danville, Virginia; and the report of a VA examination.  Also 
of record and considered in connection with this claim are 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

A June 2001 VA urology consultation reveals that the veteran 
was seen for evaluation of recurrent urinary tract calculi.  
The veteran related that he had passed almost a thousand or 
more stones in his lifetime and that his right kidney was 
then full of stones while there were four stones on his left 
side.  It was noted that his records were not then available 
for confirmation, but the urologist developed a plan for 
chemical screening and cutting down on the number of stones 
the veteran formed.

A February 2002 VA urology department record reflects the 
urologist's recommendation that the veteran increase his 
water intake.  It was also noted that the veteran's serum 
creatinine level was 0.8 mg/dl.

June 2004 VA emergency department records show that the 
veteran presented with complaints of right flank pain and 
bright red blood in his urine for five days.  A kidney, 
ureter and bladder (KUB) test was negative for any stone.  
The examiner listed possible phleboliths in lieu of a kidney 
stone.  A staff physician assessed hematuria and possible 
nephrolithiasis.  No infection was noted and treatment 
consisted of pain medication and an order to drink plenty of 
fluids.

On VA examination in July 2004, the veteran complained of 
lethargy, weakness, anorexia, and weight loss from 151 pounds 
the previous year to 133 pounds at the time of the 
examination.  Daytime frequency of voiding was noted as three 
times a day and once during the night.  He did have 
hesitancy, but his stream was normal.  Neither dysuria nor 
incontinence was noted and he had no recurrent urinary tract 
infections.  The examiner noted that the veteran last passed 
a stone at the end of June 2004, that he had not had acute 
nephritis nor been hospitalized for urinary tract disease 
within the prior  year, and that he had not required 
catherization or any particular diet and was not taking 
medications at the time of the examination.  

On physical examination, normal bowel sounds were noted and 
the veteran was not tender over his kidneys.  Penis and 
testicles were normal and he had no hernias.  A rectal 
examination revealed benign prostatic hypertrophy.  X-rays 
showed the absence of any kidney stones.  Urinalysis showed a 
trace of blood, but was otherwise normal.  Twenty-three 
different chemistries were all normal.  The examiner 
diagnosed status post recurrent renal calculi that had 
required 14 separate cystoscopic stone removals and benign 
prostatic hypertrophy.

An August 2004 VA report of a urology consultation reflects a 
noted history of the veteran passing renal stones and that a 
stone analysis in 2001 showed calcium oxalate.  The veteran 
was not on any special medication and a laboratory report 
noted a serum creatinine level of 0.8 mg/dl.  The veteran's 
chest, penis and testicles were all within normal limits, and 
his abdomen was supple.  The veteran related that he had 
passed a stone recently.

An August 2005 VA medical record notes the veteran's past 
medical history of recurrent renal stones.  It was also noted 
that the veteran had 14 cystoscopy procedures and that his 
last kidney stone was about a year previous to this visit.

A December 2005 VA medical record reflects that the veteran 
was seen for left flank pain which had developed several days 
before.  The examiner assessed renal colic, prescribed a pain 
medication, and suggested a routine check-up at the VA 
urology department.  The July 2006 record of the veteran's 
check-up indicates that, to help prevent kidney stones, he 
was encouraged to drink plenty of fluids, especially water, 
and to cut down on caffeine.

A November 2006 VA medical record reflects the veteran's 
complaint of right side pain and his concern that he might 
have a kidney stone.  No urinary difficulty was noted.  The 
examiner assessed right flank pain and suggested the 
possibility of muscle pain because of the tenderness and pain 
the veteran experienced on moving.  

A January 2007 VA medical record indicates that the veteran 
had two small kidney stones on the right side that did not 
cause any obstruction.  It was noted that the veteran might 
be able to pass them on his own.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, pursuant to which 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability are assigned.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The following analysis is undertaken with consideration of 
the possibility that a different rating may be warranted for 
different time periods.

Historically, by rating action of September 1970, the RO 
granted service connection for kidney stones and assigned an 
initial 0 percent (noncompensable) rating, effective April 
17, 1970.  In November 1971, the RO increased from 0 percent 
to 10 percent, the veteran's rating for recurrent renal 
calculi, effective September 15, 1971.  In June 1978, the RO 
increased from 10 percent to 20 percent, the veteran's rating 
for recurrent renal calculi, effective August 10, 1977.  In 
April 1984, the RO increased the veteran's rating for this 
disability from 20 percent to 30 percent, effective January 
12, 1984.  The veteran initially filed a claim for increase 
in September 2000.

The 30 percent rating for the veteran's recurrent renal 
calculi has been assigned under the provisions of 38 C.F.R. 
§ 4.115a, for rating dysfunctions of the genitourinary 
system, and § 4.115b, for rating diagnosed disabilities of 
the genitourinary system-in  particular, Diagnostic Codes 
7509-7510, which is indicative of ureterolithiasis rated as 
hydronephrosis.  See 38 C.F.R. §§ 4.27, 4.115b (2007).  For 
both DC 7509 and DC 7510, a 30 percent rating is the maximum 
rating assignable.  

Under Diagnostic Code 7509, a 30 percent rating is assignable 
for hydronephrosis with frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  If the 
disability is severe, it is to be rated as renal dysfunction.  
See 38 C.F.R. § 4.115b, DC 7509 (2007

Diagnostic Code 7510 provides for the evaluation of 
ureterolithiasis (i.e., stones or calculi of the ureter).  
Ureterolithiasis is rated as hydronephrosis, except that a 30 
percent rating is assigned when there is recurrent stone 
formation requiring one or more of the following: 1) diet 
therapy; 2) drug therapy; or 3) invasive or non-invasive 
procedures more than two times per year.

The rating criteria for renal dysfunction is found at 38 
C.F.R. § 4.115a.  That section provides that a 60 percent 
rating is warranted when there is constant albuminuria with 
some edema; or, a definite decrease in kidney function; or, 
hypertension is at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent rating requires 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating requires 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. §§ 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
When this requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day, a 60 percent evaluation is warranted.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  Id.

A 30 percent rating is the maximum schedular rating for 
obstructed voiding and urinary tract infection.  Id.

Considering the pertinent evidence of record in light of the 
above,  the Board finds that the record presents no basis for 
assignment of a rating in excess of 30 percent for the 
veteran's service-connected recurrent renal calculi.

The pertinent medical evidence in this case clearly reflects 
that the veteran's recurrent renal calculi is manifested by 
recurrent stone formation requiring invasive or non-invasive 
procedures more than twice a year, and the need for only 
occasional pain medication.  These findings are essentially 
consistent with the maximum 30 percent schedular rating 
assignable under section 4.115b for ureterolithiasis.  

Moreover, the record presents no basis for consideration of 
any alternative criteria for rating the disability, inasmuch 
as there is no evidence of renal dysfunction, voiding 
dysfunction, urinary frequency or obstructed voiding 
associated with the disability under consideration.   
Objective findings of record did not show that the veteran 
had to wear absorbent materials changed two or more times per 
day.  Nor did evidence indicate the veteran had daytime 
voiding intervals less than one hour or that he awoke to void 
five or more times per night. Instead, the July 2004 VA 
examination report indicated that the veteran voided three 
times during the day and once during the night.  VA chemistry 
profiles in the claims file show that the veteran had a BUN 
level of 9.0 mg/dl in June 2001 and a level of 3 in July 
2004.  His creatinine level was 0.8 mg/dl in both June 2001 
and July 2004, all below the BUN and creatinine levels 
necessary for a higher rating for renal dysfunction.  Though 
weight loss is noted in the report of the July 2004 VA 
examination, as well as the veteran's complaints of lethargy, 
weakness and anorexia, the VA examination report, private 
treatment records, and VA outpatient medical records noted 
above, show no findings of generalized poor health or of 
constant albuminuria with edema, decreased kidney function, 
severe hypertension, or urinary tract infection that might 
entitle the veteran to a higher rating contemplated under 38 
C.F.R. § 4.115a for a rating in excess of 30 percent.

The Board also notes that the veteran has not been shown to 
have an abscess or tuberculosis of the kidney, chronic 
nephritis or pyelonephritis, arteriolar nephrosclerosis, 
stricter of the ureter, stricter or fistula of the urethra, 
chronic cystitis, calculus or fistula of the bladder, 
problems with the penis, testes, or prostate gland, chronic 
epididymo-orchitis, or malignant neoplasms of the 
genitourinary system.  Therefore, DCs 7501 to 7507 and 7510 
to 7528 also are not for application in this case. 

For all the foregoing reasons, the Board finds that the claim 
for a rating greater than 30 percent for service-connected 
recurrent renal calculi must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for recurrent renal calculi 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


